Title: To James Madison from William C. C. Claiborne, 13 February 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 13 February 1806, New Orleans. “Since my communication of the 6th instant, a Duplicate of which goes by this mail, several Letters of which the enclosures from No. 1. to No. 6 are Copies, have passed between the Marquis of Casa Calvo and myself, on the Subject of the departure of the Spanish officers from this territory.
                    “It is understood that the Marquis proposes to proceed by way of the Lakes to east Florida.”
                